As filed with the Securities and Exchange Commission on June 28, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: July 31 Date of reporting period:April 30, 2013 Item 1. Schedule of Investments. Akre Focus Fund SCHEDULE OF INVESTMENTS at April 30, 2013 (Unaudited) Shares Value COMMON STOCKS: 87.7% Aerospace & Defense: 0.1% TransDigm Group, Inc. $ Capital Markets: 7.5% Diamond Hill Investment Group LPL Financial Holdings, Inc.1 TD Ameritrade Holding Corp. Diversified Financial Services: 11.5% Bank of America Corp. Moody's Corp. Diversified Operations: 3.6% Leucadia National Corp. Hotels, Restaurants & Leisure: 1.2% Bwin.Party Digital Entertainment Industrial Services & Distributions: 0.7% Diploma PLC Insurance: 9.3% Berkshire Hathaway, Inc. - Class B* Hartford Financial Services Group, Inc. Markel Corp.*1 IT Services: 11.9% Computer Services, Inc. Mastercard, Inc. - Class A Visa, Inc. Machinery: 7.8% Colfax Corp.* Media: 9.7% DIRECTV* Live Nation Entertainment, Inc.* Multiline Retail: 5.4% Dollar Tree, Inc.* Sears Holdings Corp.*1 Oil, Gas & Consumable Fuels: 3.7% MarkWest Energy Partners LP NuStar Energy LP NuStar GP Holdings LLC Professional Services: 2.9% Verisk Analytics, Inc. - Class A* Software: 0.7% FactSet Research Systems, Inc.1 Specialty Retail: 9.4% Monro Muffler Brake, Inc.1 O'Reilly Automotive, Inc.* Ross Stores, Inc. Technology: 2.3% Apple, Inc. TOTAL COMMON STOCKS (Cost $1,150,498,180) CONVERTIBLE PREFERRED STOCK: 0.6% Diversified Financial Services: 0.6% Bank of America Corp. TOTAL CONVERTIBLE PREFERRED STOCK (Cost $10,152,000) PARTNERSHIP & TRUST: 4.4% Real Estate Investment Trust: 4.4% American Tower Corp. TOTAL PARTNERSHIP & TRUST (Cost $46,594,355) Principal Amount ASSET BACKED BONDS: 1.0% AmeriCredit Automobile Receivables Trust 0.250%, 4/8/14 Carmax Auto Owner Trust 0.230%, 10/15/13 0.200%, 2/17/14 Prestige Auto Receivables Trust 0.280%, 4/15/14 (Acquired 4/3/13, Cost $5,000,000)2 TOTAL ASSET BACKED BONDS (Cost $16,699,421) CORPORATE BONDS: 3.3% Novartis Capital Corp. 4.125%, 2/10/14 Penn National Gaming, Inc. 8.75%, 8/15/19 PepsiCo, Inc. 3.750%, 3/1/14 Toyota Motor Credit Corp. 1.375%, 8/12/13 TOTAL CORPORATE BONDS (Cost $55,316,025) OTHER SECURITIES: 1.7% 1,3 TOTAL OTHER SECURITIES (Cost $27,555,665) Shares INVESTMENT PURCHASED WITH CASH PROCEEDS FROM SECURITIES LENDING: 3.2% First American Prime Obligations Fund - Class Z, 0.02%4 TOTAL INVESTMENT PURCHASED WITH PROCEEDS FROM SECURITIES LENDING (Cost $55,110,072) TOTAL INVESTMENTS IN SECURITIES: 101.9% (Cost $1,361,925,718) Liabilities in Excess of Other Assets: (1.9%) ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. 1
